Exhibit 10.18a

 

FIRST AMENDMENT TO

THE

MANAGEMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE MANAGEMENT AGREEMENT (this “Amendment”), effective
as of June 10, 2003, is made by and between The Wiser Oil Company, a Delaware
corporation (the “Company”), and Wiser Investment Company, LLC, a Delaware
limited liability company (“WIC”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and WIC are the parties to that certain Management
Agreement dated as of May 26, 2000 (the “Management Agreement”), whereby the
Company engages WIC and WIC agrees to provide management and transaction
advisory services to the Company during the Term of the Management Agreement;
and

 

WHEREAS, the parties hereto desire to enter into this Amendment in order to
amend the Management Agreement in certain respects so as to change the renewal
of the term of the Management Agreement and the amount of the Management Fee;

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and in the Management Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and WIC hereby agree as follows:

 

1. Certain Definitions. Terms used in this Amendment and not otherwise defined
shall have the meanings set forth in the Management Agreement.

 

2. Term. Section 2 of the Management Agreement is hereby amended to read in its
entirety as follows:

 

2. TERM. The initial term of this agreement shall continue until the second
anniversary of the date hereof. Upon the expiration of the initial term, this
Agreement shall automatically renew for successive one month terms unless
terminated by either party by written notice delivered at least 15 days prior to
the expiration of the then-current term.

 

3. Compensation. Section 5 of the Management Agreement is hereby amended in its
entirety to read as follows:

 

5. COMPENSATION. As compensation for WIC’s continuing services under this
Agreement, the Company shall pay to WIC an annual fee of $300,000 (the
“Management Fee”). The Management Fee shall be payable in monthly installments
on the fifteenth (15th) day of each month during the term of this Agreement
(each a “Payment Date”), beginning with the first Payment Date



--------------------------------------------------------------------------------

following the date hereof. The amount of each such monthly installment shall be
$25,000 (the “Monthly Fee Amount”) prorated on a daily basis for any partial
calendar month during the term of this Agreement. Effective as of the June 15,
2003 Payment Date, the Management Fee shall be increased to an annual fee of
$600,000 and each Monthly Fee Amount shall be increased to $50,000 prorated on a
daily basis for any partial calendar month during the term of this Agreement.

 

4. Ratification of Management Agreement. The Management Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

 

5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on this July
28, 2003.

 

 

 

       

THE WISER OIL COMPANY

                  By:  

/s/     A. Wayne Ritter

--------------------------------------------------------------------------------

               

A. Wayne Ritter, President

       

 

 

WISER INVESTMENT COMPANY, LLC

                  By:  

/s/     Douglas P. Heller

--------------------------------------------------------------------------------

               

Douglas P. Heller, Manager